IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

ESSES DAMAN FAMILY, LLC,         )
                                 )   No. 76016-5-1
     Respondent/Cross Appellant, )                                   C,
                                 )   DIVISION ONE             --t
     v.                          )                                  rrt c,

                                 )                                              •
                                                                             r
POLLUTION CONTROL HEARINGS )         UNPUBLISHED OPINION
                                                                          111
BOARD,                           )
                                 )
     Defendant,                  )
                                 )
WASHINGTON STATE DEPARTMENT)
OF NATURAL RESOURCES,            )
                                 )
     Appellant/Cross Respondent, )
                                 )
     and                         )
                                 )
QUINAULT INDIAN NATION,          )
                                 )
     Respondent.                 )
                                 )


QUINAULT INDIAN NATION,

     Respondent,

     V.

POLLUTION CONTROL HEARINGS           FILED: August 14, 2017
BOARD and SHERMAN ESSES,

     Defendants,
No. 76016-5-1/ 2


WASHINGTON STATE DEPARTMENT)
OF NATURAL RESOURCES,            )
                                 )
     Appellant/Cross Respondent, )
                                 )
     and                         )
                                 )
ESSES DAMAN FAMILY, LLC,         )
                                 )
     Respondent/Cross Appellant. )
                                 )
      LEACH, J. — The Esses Daman Family LLC (Daman Family) and the

Quinault Indian Nation (Nation) each challenge a Pollution Control Hearings

Board (PCHB) decision about logging permits granted by the Washington State

Department of Natural Resources (DNR).        Because the PCHB misread the

Forest Practices Board Manual, we reverse and remand for the PCHB to

reconsider the permit challenges. And because Daman Family did not present to

the PCHB its only argument on appeal, we dismiss its appeal.

                                    FACTS

      The Forest Practices Act of 1974 (FPA)1 regulates forest practices in

Washington. The legislature enacted the FPA to "foster the commercial timber

industry while protecting the environment."2 To further these objectives, the FPA

created the Forest Practices Board (FPB)and directed it to adopt forest practices

rules and establish minimum standards for forest practices.3


      I Ch. 76.09 RCW.
      2 Dep't of Nat. Res. v. Marr, 54 Wash. App. 589, 593, 774 P.2d 1260 (1989).
      3 RCW 76.09.030, .040(1).
                                        -2-
No. 76016-5-1 /3



      As directed, the FPB adopted forest practice regulations4 and developed

the Forest Practices Board Manual as a supplement to the regulations. The

manual is an advisory technical supplement to the forest practices rules.5 Among

other things, the manual provides guidance about locating a river channel

migration zone (CMZ). The CMZ must be located to establish an area on either

side of a river protected from logging activities, the riparian management zone

(RMZ).6

      The FPB regulations define a CMZ but provide no other guidance about

locating a CMZ:

             "Channel migration zone (CMZ)" means the area where
      the active channel of a stream is prone to move and this results in a
      potential near-term loss of riparian function and associated habitat
      adjacent to the stream, except as modified by a permanent levee or
      dike. For this purpose, near-term means the time scale required to
      grow a mature forest. (See board manual section 2 for descriptions
      and illustrations of CMZs and delineation guidelines.)m

      The manual provides guidance by elaborating on this definition. It breaks

CMZ analysis down into a series of component parts that can be used

collectively to define the boundaries of the CMZ. These components include a



      4 Title 222 WAG.
      5 WAC 222-12-090.
      6 "A riparian management zone is a protective buffer of trees required to
remain on each side of a fish-bearing stream to protect water quality." Johnson
Forestry Contracting, Inc. v. Dep't of Nat. Res., 131 Wash. App. 13, 17 n.1, 126
P.3d 45(2005)(citing WAG 222-16-010; WAG 222-30-021).
      7 WAG 222-16-010.
                                       -3-
No. 76016-5-1 /4



river's historical migration area, its avulsion hazard zone, the erosion hazard

area, and any disconnected migration area. All components may not be present

for a river. This case involves analysis of the disconnected migration area.

       DNR administers and enforces the FPA and regulations adopted under

the FPA.8     As part of these activities, DNR evaluates and approves or

disapproves applications to harvest timber.8

       Sherman Esses and Daman Familyl° each own 40 forested acres located

about six miles northeast and upriver of Lake Quinault in Jefferson County. The

South Shore Road abuts the north boundary of each parcel. The Quinault River

lies 600 to 1,000 feet north of the properties.

       They jointly submitted applications to log on their adjacent parcels. DNR

approved the applications without completing any CMZ or RMZ analysis. The

Nation appealed the approvals.11      The Nation's appeal caused the PCHB to

suspend the approvals pending a full evidentiary hearing.


       8 RCW 76.09.140(1), .040(1)(c); WAC 222-46-015; WAC 222-16-010.
       9 See RCW 76.09.050(5).
       19 Sherman Esses is not directly participating in the appeal.
       11 The PCHB explained the Nation's interest in the matter:


                The Nation has a federally protected treaty right to take
         fish from the Upper River Valley, which is within their usual and
         accustomed fishing area. The River and its salmon runs have
         economic and cultural significance to the Nation. The Blueback
         sockeye in particular is a cultural icon for the Nation and is
         unique to the River.

                                         -4-
No. 76016-5-1 /5



       The PCHB held an eight-day evidentiary hearing and conducted a two-

hour site visit.   At the hearing, the parties introduced testimony from five

geologists, four of whom performed CMZ delineations.

       DNR, Daman Family, and the Nation presented different CMZ locations.

Daman Family located the CMZ north of their properties. The Nation asserted

that the CMZ extends significantly into the parcels. DNR changed its position

from initial approval and asserted that the South Shore Road acted as barrier to

channel migration. Thus, it claimed that the CMZ extends only to the road and

the RMZ extends 140 feet beyond the road into the Daman Family parcels.12

       The PCHB found the CMZ analysis of DNR's expert to be the "most

credible" because that expert relied on the longest period of data to locate the



                 The sockeye salmon runs in the River have declined
          dramatically over the last century. Concern regarding these
          negative changes prompted the Nation to ask the Bureau of
          Reclamation [BOR] in 2001 to evaluate the Upper Quinault River
          sockeye habitat. The resulting BOR Report concluded that a
          primary reason for this decline is the clearing of mature forests
          and large woody debris from the historic floodplain of the River,
          which has caused the River to lose stability and simplify in
          shape. This change in the River has reduced its ability to create
          and maintain habitat for salmon, because as the River moves
          across the floodplain it destroys productive habitat. A primary
          limiting factor to salmon production in the River is availability of
          older side and terrace tributary channels that persist for more
          than 30 years.
(Citations omitted.)
       12 There is no dispute in this case that the RMZ extends 140 feet from the
edge of the CMZ. WAG 222-16-010; WAC 222-30-021.
                                         -5-
No. 76016-5-1/6



historical migration area and because she used "a conservative approach to the

erosion calculation while still being consistent with the Manual." Thus, the PCHB

concluded that the Quinault River erosion rate would result in its migration across

the north half of each parcel in the next 140 years, the time required to grow a

mature forest.13 But it also found that the South Shore Road is a "permanent

dike or levee" and functions as the southern boundary of the CMZ. As a result,

the PCHB concluded that the RMZ extends 140 feet south of the road into the

parcels. The PCHB reversed the permits and remanded so DNR could grant the

permits with additional restrictions consistent with its findings.

       Both Daman Family and the Nation sought judicial review of the PCHB's

decision. The superior court dismissed the Daman Family appeal because

Daman Family had not presented to the PCHB the only issue it raised in its

superior court appeal. The court then reversed the PCHB's decision, agreeing

with the Nation that the PCHB had misread and misapplied the manual.

       Daman Family and DNR appeal.

                             STANDARD OF REVIEW

       We review decisions of the PCHB under the Administrative Procedure Act

(APA).14 We review its decision "from the same vantage point as the trial court,


       13 WAC 222-16-010.
        Ch. 34.05 RCW; Fort v. Dep't of Ecology, 133 Wash. App. 90, 95, 135
       14
P.3d 515(2006).
                                   -6-
No. 76016-5-1/ 7



applying [APA] standards directly to the record before the Board.'"15 We will

grant relief under the APA only if the challenged agency decision fails one or

more of the tests in RCW 34.05.570(3).

      We review alleged errors of law de novo." To decide if substantial

evidence supports the PCHB's factual determinations, we ask whether,

considering the record as a whole, the evidence is sufficient to persuade a fair-

minded person of the matter.17 We overturn an agency's factual findings only if

they are clearly erroneous." We treat unchallenged findings of fact as verities

on appeal."

       If we decide that substantial evidence supports the PCHB's findings, we

then decide if those findings support the PCHB's conclusions of law.2° The

application of law to fact is a question of law that we review de novo.21 An

agency action is arbitrary and capricious when it is "willful and unreasoning and


       15 Spokane County v. E. Wash. Growth Mgmt. Hr'qs Bd., 173 Wash. App.
310, 325, 293 P.3d 1248 (2013) (alteration in original) (quoting Manke Lumber
Co. v. Diehl, 91 Wash. App. 793, 801-02, 959 P.2d 1173(1998)).
       16 Skagit Hill Recycling, Inc. v. Skagit County, 162 Wash. App. 308, 318, 253
P.3d 1135 (2011).
       17 Mowat Constr. Co. v. Dep't of Labor & Indus., 148 Wash. App. 920, 925,
201 P.3d 407(2009).
       18 Port of Seattle v. Pollution Control Hr'qs Bd., 151 Wash. 2d 568, 588, 90
P.3d 659(2004).
       19 Campbell v. Emp't Sec. Dep't, 180 Wash. 2d 566, 573, 326 P.3d 713
(2014).
       29 J.E. Dunn Nw., Inc. v. Dep't of Labor & Indus., 139 Wash. App. 35, 42,
156 P.3d 250(2007).
       21 Port of Seattle, 151 Wash. 2d at 588.
                                          -7-
No. 76016-5-1 /8



taken without regard to the facts and circumstances."22 Where room exists for

two opinions, an action is not arbitrary and capricious even though the reviewing

court believes the agency's decision wrong.23 The party challenging an agency

action has the burden of showing its invalidity.24

                     ANALYSIS I— DAMAN FAMILY APPEAL

       We first consider the Daman Family appeal.

       Daman Family asserts that because its CMZ analysis complied with the

manual's guidelines, the PCHB had to accept it and approve its application using

its CMZ location. But Daman Family did not present this argument to the PCHB.

For this reason, the superior court dismissed the Daman Family appeal, deciding

that RCW 34.05.554(1) barred it. We agree with the superior court.

       RCW 34.05.554(1) states that "[i]ssues not raised before the agency may

not be raised on appeal."25 A mere hint or slight reference to the issue in the

record below is not enough to preserve the issue.26 To the PCHB, Daman

Family argued that its expert provided the most accurate CMZ analysis because



       22   Depit of Ecology v. Theodoratus, 135 Wash. 2d 582, 598, 957 P.2d 1241
(1998).
       23 Theodoratus, 135 Wash. 2d   at 598.
       24RCW 34.05.570(1)(a).
      25 This rule is subject to several exceptions, none of which apply in this
case. RCW 34.05.554(1).
      26 Bowers v. Pollution Control Hrgs Bd., 103 Wash. App. 587, 597, 13 P.3d
1076 (2000) (quoting King County v. Wash. State Boundary Review Bd., 122
Wash. 2d 648, 670, 860 P.2d 1024 (1993)).
                                        -8-
No. 76016-5-1 / 9



it complied with the manual.27 On appeal to the superior court, Daman Family

changed its position. It argued that even if the PCHB did not find the Daman

Family CMZ analysis the most accurate, DNR must approve any forest practices

application that complies with the manual and may not impose additional

requirements. Because Daman Family did not make this argument to the PCHB,

the trial court correctly declined to consider it.

       Daman Family invites us to consider the issue anyway. They claim that

we have "inherent authority" to consider their appeal. We have inherent authority

to consider all issues necessary to reach a proper decision.28 But Daman Family

has not provided a compelling reason why we should consider its appeal in this

case. The FPB drafted the manual to account for the interests of forested

landowners who seek to harvest timber.29 And the PCHB relied on DNR's

manual compliant analysis to reach its decision. We decline the Daman Family

invitation to consider its appeal.




       27 "This Board will need to approach the CMZ issue... to determine which
analysis is the most accurate in predicting not just where the Quinault River
might possibly migrate, but where it is likely to migrate in the next 140 years."
       29 Heidgerken v. Dep't of Nat. Res., 99 Wash. App. 380, 387 n.3, 993 P.2d
934 (2000).
       29 RCW 76.09.040(1)(c) (stating that the forest practice rules "shall be
adopted and administered so as to give consideration to all purposes and
policies set forth in RCW 76.09.010"); RCW 76.09.010(2)(c) (declaring that
recognizing "the public and private interest in the profitable growing and
harvesting of timber" is a purpose and policy of the forest practices rules).
                                         -9-
No. 76016-5-1 /10



                ANALYSIS II— QUINAULT INDIAN NATION'S CHALLENGE

       We next consider the Nation's challenge to the PCHB's conclusion that

the South Shore Road is a "permanent dike or levee" as defined by the manual.

We agree that the PCHB misinterpreted the manual to reach this decision. Thus,

it made an arbitrary and capricious decision. In addition, its record does not

contain sufficient evidence to support its finding that the road is a permanent dike

or levee.

       The Nation and DNR agree that the manual is not law. But they dispute

what standard we should use to review the PCHB's interpretation of the manual.

DNR claims that the meaning of the manual presents a question of fact and that

this court should review the PCHB resolution of the manual interpretation issue

for substantial evidence. DNR claims that the principles of statutory construction

do not apply to interpretation of the manual. But it cites no authority for this claim

or for its apparent position that we do not use the same set of rules to interpret

the manual that we typically use to interpret statutes, administrative regulations,

and other writings. Rules of interpretation and construction that normally apply to

statutes also apply to regulations and other writings.30 Thus, we apply the error


       30 Mader v. Health Care Auth., 149 Wash. 2d 458, 472, 70 P.3d 931 (2003)
("We interpret regulations under the rules of statutory construction."); Callan v.
Callan, 2 Wash. App. 446, 448-49, 468 P.2d 456 (1970) ("The general rules of
construction applicable to statutes, contracts and other writings are used with
respect to findings, conclusions and judgment.").
                                       -10-
No. 76016-5-1/ 11



of law de novo standard of review to the PCHB's interpretation of the manual and

use principles of statutory interpretation in our review.

       The Nation asserts that the PCHB incorrectly concluded that the manual is

ambiguous about the meaning of a permanent dike or levee. As a result, it relied

on inappropriate evidence to conclude that the South Shore Road is a permanent

dike or levee. We agree.

       When interpreting a statute, a court first looks to its language.31 If the

language is not ambiguous, the court gives effect to its plain meaning and does

not employ any tool of statutory construction.32 A statute is not ambiguous just

because two or more meanings can be conceived; at least two meanings must

each be a reasonable interpretation.33 We apply these rules to the manual.

       The Nation and DNR dispute the meaning of the underlined paragraph in

this part of the manual, which appears on a single page under one heading:

       Disconnected Migration Area (DMA): The disconnected migration
       area (DMA) is the portion of the CMZ behind a permanently
       maintained dike or levee. The CMZ of any stream can be limited to
       exclude the area behind a permanent dike or levee provided these
       structures were constructed according to appropriate federal, state,
       and local requirements. As used here, a permanent dike or levee is
       a channel limiting structure that is either:
       1. A continuous structure from valley wall or other geomorphic
          structure that acts as a historic or ultimate limit to lateral channel

       31State v. Jones, 168 Wash. 2d 713, 722, 230 P.3d 576 (2010).
       32Cerrillo v. Esparza, 158 Wash. 2d 194, 201, 142 P.3d 155 (2006).
      33 Agrilink Foods, Inc. v. Dep't of Revenue, 153 Wash. 2d 392, 396, 103 P.3d
1226 (2005).
                                        -11-
No. 76016-5-1 /12


          movements to valley wall or other such geomorphic structure
          and is constructed to a continuous elevation exceeding the 100-
          year flood stage(1% exceedence flow); or
       2. A structure that supports a public right-of-way or conveyance
          route and receives regular maintenance sufficient to maintain
          structural integrity (Figure 19).

       A dike or levee is not considered a "permanent dike or levee" if the
       channel limiting structure is perforated by pipes, culverts, or other
       drainage structures that allow for the passage of any life stage of
       anadromous fish and the area behind the dike or levee is below the
       100-year flood level.

       The Washington Department of Fish and Wildlife (WDFW)and the
       Indian tribes can often provide assistance in evaluating the
       potential for seasonal fish passage and use of the floodplain, as
       well as details on dike permitting. Applicants should also contact
       local, state, federal, and tribal entities to make sure that there are
       no plans to remove the structure.

(Emphasis added.)

       The Nation claims that the underlined text modifies the preceding two

numbered sentences and excludes perforated structures from the definition of a

permanent dike or levee. DNR claims that the underlined text has no relationship

to the preceding two sentences and was intended to allay concerns "that the

streams and wetlands behind dikes or levees might not continue to be treated

(and buffered) as fish bearing, despite the presence of a dike or levee."

       The PCHB found the relationship of the underlined text to the preceding

definition ambiguous. It agreed that the structure of the quoted manual text

supports the Nation's interpretation.     But it decided that interpretation was

"problematic because it would eliminate virtually all roads from ever constituting

                                        -12-
No. 76016-5-1/ 13



channel limiting structures because most roads have culverts." It also concluded

that the Nation's interpretation (1) would render the second numbered part of the

definition of'a permanent dike or levee meaningless,(2) was inconsistent with a

manual illustration showing a road limiting a CMZ, and (3) was inconsistent with

the definition of "dike or levee" in the manual glossary.34

       As a result, the PCHB found reasonable and accepted the testimony of a

DNR employee and manual drafting committee member about the underlined

language, its source, and his interpretation.

       The PCHB should not have relied on this testimony because the meaning

of the underlined text is clear on its face. The manual first explains what a

permanent dike or levee is. It then immediately explains what a permanent dike

or levee is not. We agree with the superior court's conclusion that this is the only

reasonable interpretation.    The text following alternative two unambiguously

establishes an exception to what may be considered a permanent dike or levee.

No other reasonable interpretation is apparent from the text.

       The manual glossary definition of "dike or levee (constructed)" does not

create an ambiguity:

       dike or levee (constructed): A continuous structure from valley
       wall to valley wall or other geomorphic feature that acts as an

       34 ThePCHB assumed that the road in the illustration would have culverts
because "[t]here is no reason to think that the road in the Figure, like most roads,
would not have culverts."
                                        -13-
No. 76016-5-1 /14


      historic or ultimate limit to lateral channel movements and is
      constructed to a continuous elevation exceeding the 100-year flood
      stage (1% exceedence flow); or a structure that supports a public
      right-of-way or conveyance route and receives regular maintenance
      sufficient to maintain structural integrity.

The PCHB noted that the glossary definition for "dike or levee (constructed)" is

the same as the description of a "permanent dike or levee" as it relates to

disconnected migration areas but does not include the underlined text about

culverts or the 100-year flood level. Relying on this comparison, the PCHB

concluded that the underlined text did not modify the preceding definition and

limit it. But the glossary definition is not inconsistent with our reading of the

section on disconnected migration areas. First, the two sections define different

terms: "dike or levee (constructed)" and "permanent dike or levee." Where

different terms are used in the same document, we presume that those terms are

meant to have different meanings.35 Applying that rule here, we presume that

the manual's drafters intended that "permanent dike or levee" as defined in the

context of disconnected migration areas mean something different than the

definition of "dike or levee (constructed)" found in the glossary. Moreover, the

disconnected migration area section defines permanent dike or levee "as used

here." By contrast, the glossary definition does not include any guidance for how

that definition should be used. The glossary definition does not create any



      35   Durland v. San Juan County, 182 Wash. 2d 55, 79, 340 P.3d 191 (2014).
                                       -14-
No. 76016-5-1/ 15



ambiguity about the meaning of permanent dike or levee in the context of

disconnected migration areas.

       DNR asserts that its interpretation—that the underlined text does not

create an exception—is entitled to "great weight." A court gives an agency's

special interpretation of a statute great weight when the statute is within the

agency's special expertise, provided that the statute is ambiguous.36 "Absent

ambiguity, however, we do not defer to an agency's expertise in construing a

statute."37    Here, although DNR may have expertise in the area of forest

practices, a court does not owe its interpretation any deference because the

challenged language is unambiguous. Further, "[i]f an agency is asserting that its

interpretation of an ambiguous statute is entitled to great weight it is incumbent

on that agency to show that it has adopted and applied such interpretation as a

matter of agency policy."38 DNR has not shown that it has adopted its proffered

interpretation in any other case. We do not give DNR's interpretation any

deference.39




       36Postema v. Pollution Control Hrgs Bd., 142 Wash. 2d 68, 77, 11 P.3d 726
(2000); Theodoratus, 135 Wash. 2d at 589.
      37 Friends of the Columbia Gorge, Inc. v. Forest Practices Appeals Bd.,
129 Wash. App. 35, 47, 118 P.3d 354(2005).
      39 Cowiche Canyon Conservancy v. Bosley, 118 Wash. 2d 801, 815, 828
P.2d 549(1992).
      39 Even if we were to give great weight to DNR's interpretation, we are not
bound by an agency's interpretation of the law. Bowers, 103 Wash. App. at 596.
                                      -15-
No. 76016-5-1 / 16



       The PCHB's other reasons for its interpretation of the underlined language

rely on information outside the four corners of the manual. Given that the

challenged section of the manual is not ambiguous, the PCHB should not have

considered this information to determine its meaning.

       Based on a plain language reading of the manual, the underlined

language limits the definition of a permanent dike or levee. The language of the

manual is clear and susceptible to only one reasonable interpretation. The

PCHB misapplied the law when it found an ambiguity and relied on extrinsic

evidence to interpret the manual.       For these reasons, the PCHB's order is

arbitrary and capricious.

       The PCHB also erred when it concluded that the South Shore Road meets

the definition of a permanent dike or levee. Specifically, the PCHB incorrectly

found that the road is "[a] structure that supports a public right-of-way or

conveyance route and receives regular maintenance sufficient to maintain

structural integrity," as described in alternative two.

       The PCHB found that the road received regular maintenance from

Jefferson County because it is a popular loop road and provides access to

federal lands, including the Olympic National Park.        The PCHB noted that

although well maintained in its current condition, the road would not hold the river

back if the river approaches. The PCHB stated, however, that

                                         -16-
No. 76016-5-1 / 17



      based on the history of efforts to protect the road from erosion and
      the reliance of the residents and the local, state, and the federal
      governments on the South Shore Road, it is reasonable to
      conclude that Jefferson County will take similar action in the future
      to protect the South Shore Road from the River in the vicinity of the
      parcels.

       The PCHB erred when it found that the conditions of alternative two were

met because the road was "well maintained" and would be armored in the future.

The road does not satisfy alternative two simply because the county maintains it

well in its current condition. A channel limiting structure that is not structurally

capable of holding back the river does not receive maintenance "sufficient to

maintain structural integrity." Therefore, it is not a permanent dike or levee under

alternative two.

       Further, substantial evidence does not support the PCHB's finding that the

county would armor the road in the future. It based this conclusion on the fact

that when the river has approached other sections of the road in the past,

Jefferson County has armored those sections against the river. The PCHB's

conclusion that armoring would take place in the vicinity of the Daman Family

parcels is speculative.

       For these reasons, the PCHB's conclusion that the South Shore Road is a

permanent dike or levee is wrong.




                                       -17-
No. 76016-5-1 /18



                               CONCLUSION

      We affirm in part and reverse in part. We affirm dismissal of the Daman

Family appeal because it based it on an argument raised for the first time on

appeal to the superior court. We reverse the PCHB's CMZ delineation because

the PCHB based its decision on a misinterpretation of technical guidance

developed by the FPB. We remand this case to the PCHB to determine the

southern boundary of the CMZ without consideration of the South Shore Road as

a permanent dike or levee.




WE CONCUR:
                                               41/




                                    -18-